In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00292-CV


                                IN RE SCOTT ALAN ODAM

                                ORIGINAL PROCEEDING

                                    August 27, 2014

                               MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appearing pro se, relator Scott Alan Odam electronically submitted a petition for

writ of mandamus. Rather than tender the required filing fee or an affidavit of indigence,

he argued in his pleading the filing fee was not applicable to him. See TEX. R. APP. P. 5

(requiring payment of fees).


       In an August 1, 2014, letter to relator, we addressed his failure to pay the filing

fee.   We found none of his asserted grounds for exemption were meritorious and

ordered relator to either pay the filing fee or establish indigence according to appellate

rule 20.1 within fourteen days. See TEX. R. APP. P. 20.1 (indigence). Failure to comply
with this order, we told relator, would result in dismissal of the proceeding without

further notice.


       More than the fourteen days have passed and relator has not complied with our

order. Accordingly, relator’s petition for writ of mandamus is dismissed. TEX. R. APP. P.

42.3(c).




                                               James T. Campbell
                                                   Justice




                                           2